DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 June 2019 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 6-8, and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverman US 2003/0071523, in view of Zhang et al. US 2011/0121645.
Regarding Claims 2, 6, and 10, Silverman teaches a system for power management of a multi-cell battery, the system comprising: 
a battery pack including a plurality of battery cells arranged in an m X n matrix of battery cells (dynamic battery array, fig. 3), wherein: 
n battery cells are connected together to form m battery banks, the m battery banks are connected together to form the matrix of battery cells, and m and n are each greater than one (dynamic battery array, fig. 3); 
a cell switching circuit including one or more switches (switch array, fig. 4 and refer to [0038]), the cell switching circuit configured to control connecting and disconnecting each of the plurality of battery cells to its respective battery bank, and configured to control connecting and disconnecting each of the m battery banks to the matrix of battery cells; and 
a battery management system including one or more processors (CPU, refer to [0034]-[0035]); and 
a computer-readable medium coupled to the one or more processors having instructions stored thereon which, when executed by the one or more computers (refer to [0024]), cause the one or more processors to perform operations comprising: 
identifying a desired power value and a desired voltage value; determining, based on the desired power value and the desired voltage value, a battery voltage value and a battery current value for a battery (an array of individual cells, controllably interconnected for instantaneous dynamic configuration into a plurality of power buses having different electrical energy output characteristics, each of which is tailored to supply the energy required at the instant by a particular electrical load within a circuit. Preferably the cells are fungible and randomly available so that at any given instant any given cell can be poweringly associated with a particular electrical load, refer to [0022]; An array of cells can be composed of different kinds of cells, for example, different sized cells, cells with different voltage and current output characteristics, a combination of dynamic and static cells, and the like, refer to [0053]); 
determining, based on the battery voltage value and the battery current value, a number of battery banks from a plurality of battery banks to use for the battery, wherein each battery bank includes one or more battery cells, and wherein the battery cells are arranged in an n X m matrix of battery cells, the matrix including m banks each comprising n battery cells (An array of discrete battery cells according to the present invention can be electrically connected in any manner; and connecting battery cells in selected battery banks to form the battery (for example, any combination of series or parallel electrical configurations) to produce essentially any required voltage and current generating capacity that would normally be required by an electrical load. Further, a number of such cell groups can be configured to provide multiple voltage and current generating capacities.  Further, these electrical configurations need not be temporally or spatially static, but can be changed along these dimensions to optimize electrical energy delivery to the device.  Further, these temporally and spatially fluid electrical configurations may be used during recharging or electrical conditioning of the digital battery itself, refer to [0057]).

Zhang teaches determining a time duration for repeating a battery balancing cycle based on states-of-charge (SOC) of battery banks in a n x m matrix of battery cells (When the time segment for the battery module 102 in a balance cycle arrives, the second controller 150 switches on the switch unit 132 to couple the battery module 102 to the first controller 140.  Based on the voltage information, the first controller 140 controls the balance unit 122 to balance the battery module 102 if the battery module 102 is identified as an unbalanced battery module and further samples the updated cell-voltage information of the battery module 102 after the cell-balancing is performed.  If, however, the battery module 102 is balanced, then no cell balancing is performed by the balance unit 122 and the first controller samples the updated cell-voltage information of battery module 102.  The updated cell-voltage information of battery module 102 can be used to determine the time segment for the battery module 102 in the next balance cycle.  When the allocated time segment for the battery module 102 expires, the switch unit 132 is switched off and the switch unit 133 is switch on.  As a result, the time segment for the battery module 102 terminates and the time segment for the next battery module, e.g., battery module 103, follows.  Because the battery modules having different balance levels are allocated with different time segments for the balancing, each balance cycle is performed in a more efficient way.  As such, the balance efficiency of the battery management system 300 is enhanced, refer to [0027]-[0028]).

Regarding Claims 3 and 7, the combination of Silverman and Zhang teaches all of the limitations of Claims 2 and 6 above and further teaches wherein the desired power value and the desired voltage value are for a load condition, and the method further comprises: determining that the load condition has changed; and identifying, based on a change in the load condition, an updated desired power value and an updated desired voltage value ([0053]-[0054] of Silverman).
Regarding Claims 4 and 8, the combination of Silverman and Zhang teaches all of the limitations of Claims 2 and 6 above and further teaches wherein the desired power value and the desired voltage value are for a source condition, and the method further comprises: determining that the source condition has changed; and identifying, based on a change in the source condition, an updated desired power value and an updated desired voltage value ([0074] of Silverman).
Regarding Claim 11, the combination of Silverman and Zhang teaches all of the limitations of Claim 10 above and further teaches wherein the battery balancing steps further comprise checking, for each battery bank in the m battery banks, an availability of each of the n cells of the battery bank, and wherein selecting the one or more battery banks from the m battery banks comprises: selecting the one or more battery banks based on the availability of battery cells in the one or more battery banks; and selecting a quantity of battery banks that is equal to a number of battery banks needed to achieve 
Regarding Claim 12, the combination of Silverman and Zhang teaches all of the limitations of Claim 10 above and further teaches, wherein the battery cells are connected in parallel to form each battery bank and the battery banks are connected in series to form the matrix of battery cells ([0057] of Silverman).
Regarding Claim 13, the combination of Silverman and Zhang teaches all of the limitations of Claim 10 above and further teaches wherein the one or more switches included in the cell switching circuit are metal-oxide-semiconductor field-effect transistors (MOSFETs) ([0047] of Silverman).
Regarding Claim 16, the combination of Silverman and Zhang teaches all of the limitations of Claim 10 above and further teaches wherein the battery management system comprises: a sensing and monitoring circuit configured to monitor current state values for each of the plurality of battery cells; a control and protection module configured to determine, based on the current state values for each of the plurality of battery cells, that a particular battery cell should be disconnected from a particular battery bank or connected to a particular battery bank for charging or discharging; and a gate signal generation module configured to generate one or more control signals for use by the cell switching circuit when disconnecting the particular battery cell from the particular battery bank or connecting the particular battery cell to the particular battery bank for charging or discharging ([0043]-[0045] of Zhang).


Claims 5, 9, 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverman US 2003/0071523, in view of Zhang et al. US 2011/0121645, in further view of Sim US 2013/0046495.
Regarding Claims 5 and 9, the combination of Silverman and Zhang teaches all of the limitations of Claims 2 and 6 above, however is silent wherein battery balancing steps further comprising selecting the selected battery banks from the plurality of battery banks by: calculating, for each battery bank in the plurality of battery banks, a state of charge (SOC) and state of health (SOH) of the battery bank; determining, based on a calculated SOC and SOH for each battery bank in the plurality of battery banks, a pool of unselected battery banks; and selecting a particular battery bank from the pool of unselected battery banks, wherein: the battery bank with a highest SOC and SOH is selected as the particular battery bank when the battery is discharged to supply a load, and the battery bank with a lowest SOC and SOH is selected as the particular battery bank when the battery is charged from a source.
Sim teaches wherein battery balancing steps further comprising selecting the selected battery banks from the plurality of battery banks by: calculating, for each battery bank in the plurality of battery banks, a state of charge (SOC) and state of health (SOH) of the battery bank; determining, based on a calculated SOC and SOH for each battery bank in the plurality of battery banks, a pool of unselected battery banks; and selecting a particular battery bank from the pool of unselected battery banks, wherein: the battery bank with a highest SOC and SOH is selected as the particular battery bank when the battery is discharged to supply a load, and the battery bank with a lowest SOC and SOH is selected as the particular battery bank when the battery is charged from a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Sim with the system for power management of a multi-cell battery of the combination of Silverman and Zhang in order to more efficiently balance battery cells within battery modules. 
Regarding Claim 17, the combination of Silverman and Zhang teaches all of the limitations of Claim 16 above, however is silent wherein the battery management system further comprises a model-based state of charge (SOC) and state of health (SOH) tracking module configured to track the SOC and SOH of each of the plurality of battery cells.
Sim teaches wherein the battery management system further comprises a model-based state of charge (SOC) and state of health (SOH) tracking module configured to track the SOC and SOH of each of the plurality of battery cells (refer to [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Sim with the system for power management of a multi-cell battery of the combination of Silverman and Zhang in order to more efficiently balance battery cells within battery modules. 
Regarding Claim 18.
Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverman US 2003/0071523, in view of Zhang et al. US 2011/0121645, in further view of Bet Esh US 20120320644.
Regarding Claim 14, the combination of Silverman and Zhang teaches all of the limitations of Claim 13 above, however is silent wherein a bipolar junction transistor (BJT) provides a gate signal to a MOSFET to control turning the MOSFET on or off to connect or disconnect, respectively, a battery cell in a battery bank.
Bet Esh teaches wherein a bipolar junction transistor (BJT) provides a gate signal to a MOSFET to control turning the MOSFET on or off to connect or disconnect, respectively, a battery cell in a battery bank (fig. 2 and refer to [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Bet Esh with the system for power management of a multi-cell battery of the combination of Silverman and Zhang in order to more efficiently control the balance battery cells within battery modules. 
Regarding Claim 15, the combination of Silverman and Zhang teaches all of the limitations of Claim 13 above, however is silent wherein an opto-coupler provides a gate signal to a MOSFET to control turning the MOSFET on or off to connect or disconnect, respectively, a battery cell in a battery bank.
Bet Esh teaches wherein an opto-coupler provides a gate signal to a MOSFET to control turning the MOSFET on or off to connect or disconnect, respectively, a battery cell in a battery bank (fig. 2 and refer to [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 
/BRIAN K BAXTER/Examiner, Art Unit 2836
30 September 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836